DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claimed a pharmaceutical comprising of PEG-loxenatide, in claims 1-13 in the reply filed on 1/28/22 is acknowledged.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-13 read on the elected Group I and are under consideration. 

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim is missing the end parenthesis of “W/V”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Journal of Clinical Pharmacology; 2015; 55(2) 152-156, cited on IDS and provided by Applicant) in view of Zhong et al. (CN101366692, cited on IDS and provided by Applicants). 
Yang et al. teach PEX168 is a new PEG conjugated human GLP-1 receptor agonist based on the structure of exenatide (p. 152, 2nd col.). Yang et al. teach PEX168 administered subcutaneously once weekly to patients (p. 153, bottom of 1st col. to top of nd col.) PEX168 meets the limitation of “polyethylene glycol loxenatide as an active ingredient”. 
Yang et al. does not teach that PEX168 is in a composition with a buffer and an isosmotic regulator. However, the teachings of Zhong et al. cure this deficiency. 
Zhong et al. teach stable preparations of exenatide and methods of preparing the same (Abstract). Zhong et al. claim the stable exenatide formulation comprises an osmotic pressure adjusting agent, a buffering agent and a pH adjusting agent (claim 1). 
It would have been obvious to a person of ordinary skill in the art to include an osmotic pressure adjusting agent (isosmotic regulator) and a buffering agent in the PEX168 of Yang et al. for administration to patients. A person of ordinary skill in the art would be motivated to include a buffer and isosmotic regulator because it is generally well known in the art that the pH of an injection needs to be close to neutral in order to reduce potential irritation and the osmotic pressure should be close to the osmotic pressure of plasma. Therefore, including a buffering agent and an isotonic regulator are common ingredients in pharmaceutical composition. Moreover, a person of ordinary skill in the art would look to the teachings of Zhong et al. that teaches stable formulation of exenatide and be motivated to add the ingredients such as a buffer and isosmotic regulator to improve the stability of PEX168 since PEX168 is derived from exenatide. There is a reasonable expectation of success given that PEX168 is derived from exenatide and isosmotic agents and buffers are common pharmaceutical ingredients.
With respect to claims 2 and 3, Yang et al. teach 50 (0.05 mg), 100 (0.1 mg), 200 (0.2 mg), or 300 µg (0.3 mg) of PEX-168. Zhong et al. teach the exenatide content of 0.005 to 0.4%, preferable 0.010 to 0.1%. It would be obvious to a person of ordinary 
With respect to claims 4, 6, 10 and 11, Zhong et al. claims a buffer salt, preferably an acetate buffer, phosphate buffer, glutamate or a combination thereof (claim 7). Zhong et al. teach examples of a composition comprising 6g of sodium acetate which is equivalent to 0.6% w/v (comparative Example 1). Sodium acetate is an acetate buffer. The weight ratio of free acid to buffer salt of sodium acetate is 1:1. As indicated above, Yang et al. teach 50 (0.05 mg), 100 (0.1 mg), 200 (0.2 mg), or 300 µg (0.3 mg) of PEG-168. Zhong et al. teach the exenatide content of 0.005 to 0.4%, preferable 0.010 to 0.1%. Zhong et al. teach examples of 0.6% w/v of sodium acetate. 0.1% of PEX-168 with 0.6% sodium acetate results in a ratio of 1:6. Importantly, the concentration of ingredients in the pharmaceutical composition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). It would have been obvious and routine experimentation to a 
With respect to claims 5 and 7, Zhong et al. claims the composition comprises an osmotic pressure adjusting agent (claim 6). Zhong claims an example of a pharmaceutical composition comprising 1.0 % (w/v) of mannitol (claim 14).
With respect to claim 9, Zhong et al. claim the pH range from 3 to 7 (claim 10).
With respect to claim 12, Zhong et al. teach an example of 0.025% exenatide to 1% mannitol, resulting in a ratio of 1:40. 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Journal of Clinical Pharmacology; 2015; 55(2) 152-156, cited on IDS and provided by Applicant) and Zhong et al. (CN101366692, cited on IDS and provided by Applicants) in view of Wanbang et al. (CN1016422562, English translation by Google).
The teachings of Yang et al. and Zhong et al. are presented above. The references do not teach the composition comprises 0.1% to 2% w/v PEX-168, 0.3 to 3% w/v of acetic acid/sodium acetate and 2 to 5% w/v mannitol, however the teachings of Wanbang et al. cure these deficiencies.
As indicated above, Zhong et al. teach the exenatide content of 0.005 to 0.4%, preferable 0.010 to 0.1%. Zhong claims an example of a pharmaceutical composition comprising 1.0 % (w/v) of mannitol (claim 14). 
Wanbang et al. teach pharmaceutical formulation comprising exenatide, buffer and isotonic agent (Abstract). Wanbang et al. teach the buffer can be 0.02 to Graham factual inquiries. Then, Office personnel must articulate the following: 
 (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 

At the time of the invention, the prior art contains a formulation with acetate buffer, but does not teach the buffer is acetic acid/sodium acetate. Wanbang et al. teach exenatide with acetic acid/sodium acetate buffer.  At the time of the invention, the different buffers such as acetate buffers are well known in the art and a person of ordinary skill in the art can easily substitute one buffer for another. Many buffers are known in the art and are commercially available. Both Wanbang et al. and Zhong et al. teach the formulation can contain different buffers such as phosphate buffer, citrate buffer etc. There is a reasonable expectation of success given that the properties of buffers of well-known in the art. 
With respect to the concentration of mannitol, Zhong et al. teach 1% w/v. Wanbang et al. teach 1g/100ml to 10g/100ml of mannitol, equivalent of 1 to 10% (claim . 


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Journal of Clinical Pharmacology; 2015; 55(2) 152-156, cited on IDS and provided by Applicant) in view of Zhong et al. (CN101366692, cited on IDS and provided by Applicants) and JP2009/526080 (English translation provided by Google).
The teachings of Yang et al. and Zhong et al. are presented above. The references do not teach the oxygen content of <10%. However, the teachings of JP2009/526080 cure this deficiency.
JP2009/526080 teach compositions of proteins having free thiols that are stable for a long time period (Abstract). JP2009/526080 teach that the disclosure includes contacting a protein having a free thiol with an inert gas, such as nitrogen to reduce the amount of a certain reactive species (O2).  JP2009/526080 teach the compositions having dissolved oxygen levels of less than 10% (claim 33). 
It would have been obvious to a person of ordinary skill in the art to optimize the stability of the loxenatide by reducing the oxygen of the free thiol because 

Conclusion
	No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TARA L MARTINEZ/Examiner, Art Unit 1654